Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “606” has been used to designate both the wire and the face covering.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "606", “604”, and "608" have both been used to designate the wire.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the language “the metallic wire” (line 3) lacks antecedent basis in the claim.  Applicant has not positively set forth that the wire is metallic and it is unclear if Applicant is intending to further limit the wire to be metallic.
Regarding claim 16, the language “apparatus of claim 11, further comprising a surgical mask …” (line 1) is unclear as it is not known if Applicant is intending to further limit the one or more layers which make up the face mask to be of the surgical mask type (i.e. intended for use in a surgical setting) or if Applicant is intending to set forth an additional surgical mask to the claimed face mask device.
Regarding claim 17, the claim is directed towards a method (see line 1); however, there does not appear to be any method steps set forth in the claim.  The recitation of merely ‘providing’ structural elements such as the one or more layers of cloth and the wire does not set forth a method step and thus it is unclear what type of method is being claimed, i.e. a method of manufacture or a method of use for example.
Claims 18-20 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Williams (2,389,102).
Regarding claim 11, Williams shows a face mask apparatus (see Fig. 1-3 for example) which includes one or more layers of cloth (one or more layers of cloth 11, see pg. 2 col. 1 ln. 5-11 and 25-28); and a wire insertable and removable from the one or more layers of cloth (see Fig. 1-3 and pg. 1 col. 1 ln. 50-54, pg. 1 col. 2 ln. 7-13 and 40-47; wire 10), wherein the wire is adaptable to one or more areas of a human face to secure the one or more layers of cloth over the one or more areas of the human face (see Fig. 1 and pg. 1 col. 2 ln. 7-26 for example).
Regarding claim 13, the Williams device’s wire is configured to secure the one or more layers of cloth over the one or more areas of the human face without a tie, a band, a loop, and an adhesive integrated with the one or more layers of cloth (see Figs. 1-3 for example, the wire 10 secures the layers of cloth to the human and does not rely on a tie, band, loop, or adhesive integrated with the cloth 11).

Regarding claim 15, the Williams device’s wire includes at least a first surface and a second surface, wherein the wire is adaptable to the one or more areas of the human face to make physical contact between the second surface of the wire and one or more surfaces of the one or more areas of the human face and the wire secures the one or more layers of cloth over the one or more areas of the human face based at least one the physical contact (Fig. 1 for example, see pg. 2 col. 1 ln. 5-19 for example; first surface being surface of wire 11 which contacts human face at the temples, second surface being opposite the first).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Williams or, in the alternative, under 35 U.S.C. 103 as obvious over Williams in view of Hinchey et al. (2011/0107492).
Regarding claim 1, Williams shows a face mask apparatus (see Fig. 1-3 for example) which includes one or more layers of cloth (one or more layers of cloth 11, see pg. 2 col. 1 ln. 5-11 and 25-28); and a wire insertable and removable from the one or more layers of cloth (see Fig. 1-3 and pg. 1 col. 1 ln. 50-54, pg. 1 col. 2 ln. 7-13 and 40-47; wire 10), wherein the wire is adaptable to one or more areas of a human face to secure the one or more layers of cloth over the one or more areas of the human face (see Fig. 1 and pg. 1 col. 2 ln. 7-26 for example).  Williams discloses that the layer(s) of cloth are able to be cleansed for reuse (see pg. 2 col. 1 ln. 27-28) and thus it appears that the layers are “machine-washable” as they are able to be washed in or using a machine; however, in the event this is not considered “machine-washable”, Hinchey teaches a similar face covering device which includes machine-washable layers of cloth (see Hinchey para. 0034).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams device’s cloth to explicitly be machine-washable, as taught by Hinchey, as this type of material is well-known and would provide for easy washing/sterilizing and reuse.
Regarding claim 2, the Williams device’s wire is a metallic wire configured to secure the one or more layers of cloth over the one or more areas of the human face without a tie, a band, a loop, and an adhesive integrated with the one or more layers of cloth (see Figs. 1-3 for example, the wire 10 secures the layers of cloth to the human and does not rely on a tie, band, loop, or adhesive integrated with the cloth 11, see also pg. 1 col. 2 ln. 45 which discloses metallic wire).
Regarding claim 8, the Williams device’s one or more machine-washable layers of cloth include first and second layers of cloth such that an opening between the layers enables turning the layers of 
Regarding claim 9, the Williams device’s opening between the layers of cloth enables insertion of a filter in between the first and second layers of cloth (see Williams Fig. 3 and pg. 2 col. 1 ln. 5-19, opening 18 enabling insertion of a filter between the layers of cloth).
Regarding claim 12, the Williams device is at least one of a surgical mask, dental mask, and a disposable mask (see Williams pg. 2 col. 1 ln. 25-28) and discloses that the layer(s) of cloth are able to be cleansed for reuse (see pg. 2 col. 1 ln. 27-28) and thus it appears that the layers are “machine-washable” as they are able to be washed in or using a machine; however, in the event this is not considered “machine-washable”, Hinchey teaches a similar face covering device which includes machine-washable layers of cloth (see Hinchey para. 0034).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams device’s cloth to explicitly be machine-washable, as taught by Hinchey, as this type of material is well-known and would provide for easy washing/sterilizing and reuse.
Regarding claim 17, the use of the Williams device includes a method which includes providing one or more layers of cloth (one or more layers of cloth 11, see pg. 2 col. 1 ln. 5-11 and 25-28); and providing a wire insertable and removable from the one or more layers of cloth (see Fig. 1-3 and pg. 1 col. 1 ln. 50-54, pg. 1 col. 2 ln. 7-13 and 40-47; wire 10), wherein the wire is adaptable to one or more areas of a human face to secure the one or more layers of cloth over the one or more areas of the human face without a tie, a band, a loop, and an adhesive integrated with the one or more layers of cloth (see Fig. 1 and pg. 1 col. 2 ln. 7-26 for example; see Figs. 1-3 for example, the wire 10 secures the layers of cloth to the human and does not rely on a tie, band, loop, or adhesive integrated with the cloth 11).  Williams discloses that the layer(s) of cloth are able to be cleansed for reuse (see pg. 2 col. 1 ln. 27-28) and thus it appears that the layers are “machine-washable” as they are able to be washed in or using 

Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams or Williams in view of Hinchey further in view of Onodera et al. (5,708,491).
Regarding claim 3, the Williams device’s wire is insertable in the one or more layers of cloth to make physical contact between the wire and the one or more areas of the human face to secure the one or more layers of cloth over the one or more areas of the human face without a tie, a band, a loop, and an adhesive integrated with the one or more layers of cloth (see Fig. 1 for example, see pg. 2 col. 1 ln. 5-19 for example; see Figs. 1-3 for example, the wire 10 secures the layers of cloth to the human and does not rely on a tie, band, loop, or adhesive integrated with the cloth 11), but is silent as to the wire including a silicone coating; however, Onodera teaches a similar device (wire frame worn on a user’s face) which includes a wire coated with silicone (see Onodera Fig. 1-3 and col. 1 ln. 23-33).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams device’s wire to be coated with silicone, as taught by Onodera, in order to prevent pain of the ear of the wearer (see Onodera col. 1 ln. 23-24).
Regarding claim 4, the modified Williams device’s wire includes one or more flat surfaces (see Onodera Fig. 2 which shows flat surfaces with rounded corners), wherein the wire is adaptable to the one or more areas of the human face to make physical contact between the one or more flat surfaces of the wire and one or more surfaces of the one or more areas of the human face (see Williams Fig. 1 and Onodera Fig. 2 for example), and wherein the wire secures the one or more machine-washable layers of 
Regarding claim 7, the Williams device’s wire includes plural tubular wires (see Williams Fig. 2portions 14 and 22 and side portions between 14 and 15 and 16 for example showing tubular wires) but is silent as to the wire including a silicone coating; however, Onodera teaches a similar device (wire frame worn on a user’s face) which includes a wire coated with silicone (see Onodera Fig. 1-3 and col. 1 ln. 23-33).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams device’s wire to be coated with silicone, as taught by Onodera, in order to prevent pain of the ear of the wearer (see Onodera col. 1 ln. 23-24).  The now modified Williams also includes a flat wire (see Onodera Fig. 2 which shows flat surfaces with rounded corners).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams or Williams in view of Hinchey further in view of Smith et al. (2010/0224199).
Regarding claim 20, the Williams device is silent as to the layers of cloth and wire being provided in a single packaged container; however, Smith teaches a similar device which includes providing the face covering device in a packaged container (see Smith para. 0086-0089 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams device/method to include providing the device in a single packaged container, as taught by Smith, in order to provide the ability to ship/sell the device commercially and to prevent passage/transmission of water or water vapor to the device (see Smith para. 0088).

Claims 1, 5-6, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2,447,450) (hereinafter Williams ‘450) in view of Williams and Hinchey.
Regarding claim 1, Williams ‘450 shows a face mask apparatus (see Fig. 1-4 for example) which includes one or more layers of cloth (one or more layers of cloth 2 and 3, see col. 1 ln. 23-37 and col. 2 ln. 3-16 for example); and a wire coupled to the one or more layers of cloth (see Fig. 1-4 and col. 1 ln. 26, col. 2 ln. 25 for example; wire 4 and 7), wherein the wire is adaptable to one or more areas of a human face to secure the one or more layers of cloth over the one or more areas of the human face (see Fig. 3-4 and col. 2 ln. 24-34 for example).  Williams ‘450 is silent as to the cloth layers explicitly being machine-washable; however, Hinchey teaches a similar face covering device which includes machine-washable layers of cloth (see Hinchey para. 0034).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams ‘450 cloth to explicitly be machine-washable, as taught by Hinchey, as this type of material is well-known and would provide for easy washing/sterilizing and reuse.  The modified Williams ‘450 device is silent as to the wire explicitly being removable from the cloth layers; however, Williams discloses a similar device which includes a wire removable from cloth layers (see Williams pg. 1 col. 1 ln. 50-54, pg. 1 col. 2 ln. 7-13 and 40-47 and Fig. 2-3 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Williams ‘450 device’s wire to explicitly be removable from the cloth layers, as taught by Williams, in order to provide the ability to dispose of or clean and reuse the cloth (see Williams pg. 2 col. 1 ln. 25-28).  See also MPEP 2144.04 V C.  The removability for the modified Williams ‘450 device created by providing openings to the cloth wherein the wire 4 & 7 is connected such that the cloth can be removed by slipping off from the wire.
Regarding claim 5, the modified Williams ‘450 device cloth includes a top insert (opening providing in view of Williams) and the wire including first and second members (lateral element 7 of the 
Regarding claim 6, the modified Williams ‘450 device’s cloth includes first and second inserts such that first and second members of the metallic wire are insertable in the first and second inserts to secure the cloth over the human face (see Williams ‘450 Fig. 1-4, the modification of the wire in view of Williams to be removable providing openings on the sides of the cloth which provide the first and second inserts and the first and second members of the wire being lateral sides 7 of the wire, see Williams pg. 1 col. 2 ln. 45 which discloses metallic wire).
Regarding claim 17, the use of the Williams ‘450 device includes a method including providing one or more layers of cloth (one or more layers of cloth 2 and 3, see col. 1 ln. 23-37 and col. 2 ln. 3-16 for example); and a wire coupled to the one or more layers of cloth (see Fig. 1-4 and col. 1 ln. 26, col. 2 ln. 25 for example; wire 4 and 7), wherein the wire is adaptable to one or more areas of a human face to secure the one or more layers of cloth over the one or more areas of the human face without a tie, band, loop or adhesive integrated with the cloth (see Fig. 3-4 and col. 2 ln. 24-34 for example, Figs. 1-4 showing connection of the cloth over the human face without a tie, band, loop, or adhesive integrated with the cloth).  Williams ‘450 is silent as to the cloth layers explicitly being machine-washable; however, Hinchey teaches a similar face covering device which includes machine-washable layers of cloth (see Hinchey para. 0034).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams ‘450 cloth to explicitly be machine-washable, as taught by Hinchey, as this type of material is well-known and would provide for easy washing/sterilizing and reuse.  The modified Williams ‘450 device is silent as to the wire explicitly being removable from the cloth layers; however, Williams discloses a similar device which includes a wire 
Regarding claim 18, the modified Williams ‘450 device cloth includes a top insert (opening providing in view of Williams) and the wire including first and second members (lateral element 7 of the wire of Williams ‘450) such that the first and second members are insertable through the top insert to secure a curved portion of the wire over the nose of the human face to secure the cloth over the human face without a tie, band, loop or adhesive integrated with the cloth (see Williams ‘450 Fig. 1 and 2-3 which shows a curved portion of wire, i.e. portion 4, located over the nose of the human face; Figs. 1-4 showing connection of the cloth over the human face without a tie, band, loop, or adhesive integrated with the cloth).
Regarding claim 19, the modified Williams ‘450 method’s cloth includes first and second inserts such that first and second members of the wire are insertable in the first and second inserts to secure the cloth over the human face without a tie, band, loop, or adhesive integrated into the cloth (see Williams ‘450 Fig. 1-4, the modification of the wire in view of Williams to be removable providing openings on the sides of the cloth which provide the first and second inserts and the first and second members of the wire being lateral sides 7 of the wire; Figs. 1-4 showing connection of the cloth over the human face without a tie, band, loop, or adhesive integrated with the cloth).

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘450 in view of Williams.
Regarding claim 11, Williams ‘450 shows a face mask apparatus (see Fig. 1-4 for example) which includes one or more layers of cloth (one or more layers of cloth 2 and 3, see col. 1 ln. 23-37 and col. 2 ln. 3-16 for example); and a wire coupled to the one or more layers of cloth (see Fig. 1-4 and col. 1 ln. 26, col. 2 ln. 25 for example; wire 4 and 7), wherein the wire is adaptable to one or more areas of a human face to secure the one or more layers of cloth over the one or more areas of the human face (see Fig. 3-4 and col. 2 ln. 24-34 for example).  The Williams ‘450 device is silent as to the wire explicitly being removable from the cloth layers; however, Williams discloses a similar device which includes a wire removable from cloth layers (see Williams pg. 1 col. 1 ln. 50-54, pg. 1 col. 2 ln. 7-13 and 40-47 and Fig. 2-3 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams ‘450 device’s wire to explicitly be removable from the cloth layers, as taught by Williams, in order to provide the ability to dispose of or clean and reuse the cloth (see Williams pg. 2 col. 1 ln. 25-28).  See also MPEP 2144.04 V C.  The removability for the modified Williams ‘450 device created by providing openings to the cloth wherein the wire 4 & 7 is connected such that the cloth can be removed by slipping off from the wire.
Regarding claim 16, the modified Williams ‘450 device cloth is a surgical mask (able to be used in a surgical setting) includes a top insert (opening providing in view of Williams) and the wire including first and second members (lateral element 7 of the wire of Williams ‘450) such that the first and second members are insertable through the top insert to secure a curved portion of the wire over the nose of the human face to secure the cloth over the human face (see Williams ‘450 Fig. 1 and 2-3 which shows a curved portion of wire, i.e. portion 4, located over the nose of the human face).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘450, Hinchey, and Williams as applied to claim 1 above, and further in view of Schumacher (2015/0034098).
Regarding claim 10, the modified Williams ‘450 device is silent as to the outer edges of the cloth including one or more layers of silicone configured to make physical contact with the human face to secure the cloth over the face; however, Schumacher teaches a similar device which includes providing the face covering outer edges with one or more layers of silicone configured to contact the human face (see Schumacher para. 0007).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Williams ‘450 device to include one or more silicone layers to contact the wearer’s face, as taught by Schumacher, in order to promote a sealing engagement between the face covering and the wearer to ensure inhaled/exhaled air is filtered (Schumacher para. 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fitzsimmons (2,498,668), Ward (4,628,927), Franklin et al. (3,308,816), Clarke (2,281,181), Danielson (2,566,557), and Lu et al. (2011/0308525) are all directed towards facial covering devices related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785